Citation Nr: 1122372	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-06 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, a Travel Board hearing was held before the undersigned and a transcript of that hearing is of record.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is now included as an issue in this appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an initial increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  Procedurally, the Veteran disagreed with the initial evaluation assigned for his service-connected PTSD by the July 2007 rating decision.  The evidence of record, to include the Veteran's testimony at the August 2010 hearing and a June 2005 private social survey report, indicates that the Veteran may not be able to work because of his PTSD symptoms.  Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has determined that it has jurisdiction over it.  Thus, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue for proper development and adjudication.  This matter is addressed further below.  


The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment productive of no more than reduced reliability and productivity due to symptoms such as persistent re-experiencing of traumatic events, hyperarousal, avoidance of stimuli associated with trauma, flashbacks, isolation, depression, sleep disturbance, anger, anxiety, and emotional insulation.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Inasmuch as the determination below constitutes at least a partial grant of the claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless at this point.  However, it is reiterated that additional development, prior to consideration of the claim of entitlement to an initial rating in excess of 50 percent, will be addressed in the REMAND section below.

Legal criteria and analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this one for PTSD, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  VA's Schedule for rating mental disorders reads, in pertinent part, as follows:

Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Rating Schedule for Diagnostic Code 9411 provides for ratings in excess of 50 percent, but the Board will not set forth or discuss those criteria at this time because it is remanding the issue of entitlement to an initial rating in excess of 50 percent.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV 46-47 (1994).

The July 2007 rating decision on appeal granted service connection for PTSD and assigned a 30 percent initial rating, effective May 31, 2006 (date of receipt of claim).  This appeal stems from the Veteran's disagreement with the initial 30 percent evaluation assigned by the RO.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  The Board has reviewed the evidence, lay and medical, of record and finds support for the next-higher 50 percent initial evaluation throughout the entire rating period on appeal.  

First, the Veteran's GAF scores must be assessed.  As noted above, the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  
A GAF score is highly probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  A GAF score may be indicative of serious occupational impairment.  See Richard (Mary) v. Brown, 9 Vet. App. 266, 267 (1996) (recognizing that a GAF score of 50 indicated serious occupational impairment, and is a significant factor in determining a veteran's capacity for self-support).  

Here, the Veteran's GAF scores range from 58 to 65.  See Report of July 2007 VA PTSD examination; see also VA outpatient treatment reports, dated from 2006 to 2009.  An October 2009 letter from T.J.W. (Ph.D, LCSW) notes that the Veteran's GAF is characterized by serious and clinically distressing impairment in psychological, social, and occupational functioning.  A specific GAF score or range of scores was not provided in this letter.  A June 2005 private social survey report notes that the Veteran has severe impairment in his ability to relate to others and to attend meetings and socialize with friends and neighbors.  This survey report also notes severe to totally incapacitating level of impairment regarding the Veteran's functioning in a work setting.  The report further states that the Veteran is not employable.  The range of GAF scores over the appeal period, according to the DSM-IV, indicates at least mild difficulty in social, occupational, or school functioning (but generally functions pretty well with some meaningful interpersonal relationships) to moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Occupationally, an April 2005 VA psychiatry consultation report reflects that the Veteran is employed (40 hours/week) as a transportation supervisor and that his work is going well.  A June 2006 VA group therapy record notes that the Veteran described stressors in the work place.  An August 2006 VA group therapy record reflects that he was then experiencing increasing anger and mistrust in the work place.  The July 2007 VA examination report notes no effects on employment functioning from his PTSD.  An October 2009 VA genitourinary examination report reflects that the Veteran retired in November 2008 because of eligibility by age or duration or work.  See also March 2009 VA diabetes mellitus examination report (same).  A March 2009 VA treatment record notes that the Veteran was unable to find employment and was experiencing the additional stressor of adjusting to his retirement  five months prior.  The Veteran testified at the August 2010 Board hearing that he stopped working early due to his PTSD symptoms, to include anger and forgetfulness.  (See, e.g., Board hearing Transcript "Tr." at 9.)  

Regarding social and familial relationships, the record shows that the Veteran has been detached from his friends and family and has anxiety about being in a group.  See March 2006 VA treatment report.  The July 2007 VA examination report notes that the Veteran has no desire to be around others and is irritable.  Additionally, the October 2009 letter from T.J.W. indicates that the Veteran reported emotional distancing from his wife and three children.  It was also noted that he struggles with mistrust of non-veterans and avoids and neglects family, friends, and social relationships.

In addition to the foregoing, the Board finds the Veteran has exhibited other PTSD symptoms that, when viewed in totality, show a disability picture more nearly approximated by a 50 percent initial evaluation throughout the rating period on appeal.  These symptoms include, as noted in the July 2007 VA examination report, persistent re-experiencing of traumatic events, hyperarousal, avoidance of stimuli associated with trauma, and flashbacks.  The July 2007 VA examiner characterized the Veteran's symptoms as moderate.  The October 2009 letter from T.J.W. notes that the Veteran's PTSD symptoms consist of isolation, depression, flashbacks, sleep disturbance, anger, hyperarousal, anxiety, and emotional insulation.  It was further noted that his behavior is considerably effected by serious impairment in communication and judgment and marked decrease in functioning in almost all areas.  The prognosis for improvement was poor.  At the August 2010 Board hearing, the Veteran testified that he misses family functions, struggles with anger management, forgets or has trouble remembering people's names and tasks, and checks the doors of his house 2-3 times before going to bed.  (Tr. at 3, 6.)

In sum, when viewing the relevant evidence of record in conjunction with the Veteran's GAF scores, the Board finds that the Veteran's overall disability picture is more nearly approximated by the next-higher 50 percent initial evaluation reflecting occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.7.  The benefit of the doubt has been resolved in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Additionally, the Board will not address entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) at this time because it is remanding any evaluation in excess of 50 percent for further development and readjudication.  


ORDER

Entitlement to an initial rating of 50 percent for PTSD is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

As explained above, the Board finds that additional development is necessary prior to appellate consideration of the issue of entitlement to an initial rating in excess of 50 percent for the PTSD condition, to include TDIU.  

Although further delay of this appeal is regrettable, the Board finds that a remand is required in order to accomplish additional development.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Re-examination is required if evidence indicates that there has been a material change in a disability.  38 C.F.R. § 3.327(a) (2010).  Here, VA provided the Veteran with a PTSD examination in July 2007.  Since the time of this examination the Veteran's GAF scores have fallen.  Additionally, the October 2009 letter from T.J.W. reflects, among other things, that the Veteran's more recent GAF is characterized by serious and clinically distressing impairment in psychological, social, and occupational functioning.  It was also noted that the Veteran's PTSD caused serious impairment in communication and judgment and a marked decrease in functioning in almost all areas.  In light of the foregoing evidence, a remand is required for purpose of providing the Veteran with a new examination to determine the current severity of his service-connected PTSD disability.

Additionally, while on remand, current VA medical treatment records must be obtained.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  At the August 2010 Board hearing, the Veteran testified that he is continuing to receive treatment for his service-connected PTSD at the St. Petersburg Vet Center and at the Bay Pines VA.  The last treatment record from the Bay Pines facility associated with the claims file is from January 2010.  Accordingly, on remand, all recent VA treatment and Vet Center records must be obtained.

Finally, regarding the issue of entitlement to TDIU, the Veteran has not yet been provided with appropriate notice and assistance under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As such, the Veteran should be provided with appropriate TDIU notice on remand and the claim should be fully developed, to include asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and conducting and social and industrial survey.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  

2.  Obtain all of the Veteran's VA treatment records and progress reports from January 2010 until the present from the Bay Pines VA Healthcare system, or any other VA Healthcare system where the Veteran has received treatment for his service-connected PTSD condition.  

3.  Obtain the Veteran's treatment records from the St. Petersburg Vet Center, after first securing any necessary release from him.

4.  Schedule the Veteran for a social and industrial survey to ascertain the impact his service-connected conditions, including his PTSD, have on his ability to engage in substantially gainful employment in light of his work history and level of education. 

5.  After associating all outstanding records with the claims folder, afford the Veteran a VA examination to determine the nature, extent and severity of his psychiatric disability.  The claims folder must be made available to the examiner for review.  Any indicated tests, if any, should be performed.  The examiner should report all pertinent findings, estimate the Veteran's GAF score, and comment on his social and occupational impairment related to his PTSD disability.  The examiner should set forth a thorough rationale for all findings and conclusions in the report.

6.  After all of the above has been completed, readjudicate the issues on appeal of entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to a TDIU rating, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

An appellant has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B and 7112 (West Supp. 2010).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


